ATTORNEY GRIEVANCE COMMISSION                           •     IN THE
OF MARYLAND                                             •     COURT OF APPEALS
                                                        •     OF MARYLAND
        Petitioner,

V.

STEPHEN ROWE JONES                                      •     Misc. Docket AG

        Respondent.                                     •     No. 3

                                                        •     September Term, 2016



                      ************************************

                                               ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action filed by Petitioner

pursuant to Maryland Rule 19-721(a)(2) and 19-738 and no response having been filed by

the Respondent to the Show Cause Order, it is 1st                  day of       May   , 2017, by

the Court of Appeals of Maryland;

       ORDERED, that the Respondent, Stephen Rowe Jones, be and hereby is temporarily

suspended from the practice of law in the State of Maryland pursuant to Maryland Rule 19-

738(d) until further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Stephen Rowe Jones

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761(6).



                                                 /s/ Clayton Greee Jr.
                                                Senior Judge



                                                    6